tcmemo_2003_125 united_states tax_court daniel and sally a holguin petitioners v commissioner of internal revenue respondent docket no 10215-02l filed date daniel holguin and sally a holguin pro sese alan j tomsic for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section as to petitioner daniel holguin respondent’ sec_1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion for summary_judgment as to mr holguin and respondent’s motion to dismiss for lack of jurisdiction and to strike as to petitioner sally a holguin respondent’s motion to dismiss for lack of jurisdiction as to ms holguin we shall refer collec- tively to both of those motions as respondent’s motions we shall grant respondent’s motions background the record establishes and or the parties do not dispute the following petitioners resided in las vegas nevada at the time they filed the petition in this case on date petitioners mailed to respondent form_1040 u s individual_income_tax_return form_1040 for their taxable_year form_1040 above their signatures appearing in their form_1040 petitioners struck from the jurat clause the words under penalties of perjury because petitioners struck those words respondent concluded that peti- tioners’ form_1040 was not a valid federal_income_tax tax_return in their form_1040 petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their form_1040 two form sec_2on date respondent prepared a separate substitute for return for each petitioner with respect to the taxable_year w-2 wage and tax statement form_w-2 reporting wages tips and other compensation totaling dollar_figure petitioners also attached a document to their form_1040 petitioners’ attach- ment to their form_1040 that contained statements conten- tions and arguments that the court finds to be frivolous and or groundless on date petitioners mailed to respondent form_1040 for their taxable_year form_1040 above their signatures appearing in their form_1040 petitioners struck from the jurat clause the words under penalties of perjury because petitioners struck those words respondent concluded that petitioners’ form_1040 was not a valid tax_return in their form_1040 petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their form_1040 form_w-2 reporting wages tips and other compensation of dollar_figure petitioners also attached a document to their form_1040 petitioners’ attachment to their form_1040 that contained statements contentions and arguments that the court finds to be 3petitioners’ attachment to their form_1040 is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 4on date respondent prepared a separate substitute for return for each petitioner with respect to the taxable_year frivolous and or groundless on date petitioners mailed to respondent form_1040 for their taxable_year form_1040 above their signatures appearing in their form_1040 petitioners struck from the jurat clause the words under penalties of perjury because petitioners struck those words respondent concluded that petitioners’ form_1040 was not a valid tax_return in their form_1040 petitioners reported total income of dollar_figure and total_tax of dollar_figure petitioners attached a document to their form_1040 petitioners’ attachment to their form_1040 that contained statements contentions and arguments that the court finds to be frivolous and or groundless on date respondent issued to petitioner daniel holguin mr holguin a separate notice_of_deficiency notice with respect to each of his taxable years and all of which he received in the notice with respect to mr holguin’s taxable_year respondent determined a deficiency 5petitioners’ attachment to their form_1040 is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra 6on date respondent prepared a separate substitute for return for each petitioner with respect to the taxable_year 7petitioners’ attachment to their form_1040 is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra in and an addition_to_tax under sec_6651 on mr holguin’s tax for that year in the respective amounts of dollar_figure and dollar_figure in the notice with respect to mr holguin’s taxable_year respondent determined a deficiency in and additions to tax under sec_6651 and sec_6654 on mr holguin’s tax for that year in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice with respect to mr holguin’s taxable_year respondent determined a deficiency in and additions to tax under sec_6651 and sec_6654 on mr holguin’s tax for that year in the respective amounts of dollar_figure dollar_figure and dollar_figure mr holguin did not file a petition in the court with respect to the notices relating to his taxable years and on date respondent assessed mr holguin’s tax as well as additions to tax and interest as provided by law for each of his taxable years and we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as mr holguin’s unpaid 8on sept and date and oct and respondent applied payments totaling dollar_figure to mr holguin’s account with respect to his taxable_year on sept and respondent reduced the payments respondent had applied to mr holguin’s account with respect to his taxable_year by a total of dollar_figure 9on oct nov and date and jan feb mar apr and date respondent applied pay- ments totaling dollar_figure to mr holguin’s account with respect to his taxable_year liabilities for and on date respondent issued to mr holguin a notice of balance due with respect to mr holguin’s unpaid liabilities for and on date respondent assessed mr holguin’s tax as well as an addition_to_tax and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as mr holguin’s unpaid liability for on date respondent issued to mr holguin a notice of balance due with respect to mr holguin’s unpaid liability for on date respondent issued to petitioner sally a holguin ms holguin a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to ms holguin’s taxable years and we shall refer to the notice_of_intent_to_levy issued to ms holguin as respondent’s date notice_of_intent_to_levy con- cerning ms holguin’s taxable years and on date respondent issued to mr holguin a notice_of_intent_to_levy with respect to mr holguin’s taxable years and we shall refer to the notice_of_intent_to_levy issued to mr holguin as respondent’s date notice_of_intent_to_levy concerning mr holguin’s taxable years and on or about date in response to both respon- dent’s date notice_of_intent_to_levy concerning ms holguin’s taxable years and and respondent’s date notice_of_intent_to_levy concerning mr holguin’s taxable years and petitioners filed jointly form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office mr holguin timely filed that form as to respondent’s date notice_of_intent_to_levy concerning mr holguin’s taxable years and but ms holguin did not timely file that form as to respondent’s date notice_of_intent_to_levy concerning ms holguin’s taxable years and petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions and arguments that the court finds to be frivolous and or groundlessdollar_figure on date respondent’s appeals officer appeals officer held a hearing that constituted an appeals_office hearing with mr holguin with respect to respondent’s date notice_of_intent_to_levy concerning his taxable years 10petitioners’ attachment to form is similar to the types of attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 and and an equivalent_hearing with respect to respondent’s date notice_of_intent_to_levy concerning ms holguin’s taxable years and dollar_figure prior to those hearings the appeals officer gave mr holguin form_4340 certificate of assessments payments and other specified mat- ters with respect to each of mr holguin’s taxable years and on date the appeals_office issued to mr holguin a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part what are the issues the taxpayer requested a hearing under the provisions of sec_6330 to contest the application of a notice_of_intent_to_levy form_1058 verification of legal and procedural requirements the requirements of all applicable laws and administra- tive procedures have been met the liabilities were assessed and notice_and_demand letters were issued by regular mail to the taxpayer’s last_known_address as required under sec_6303 demonstrated by the forms in the administra- tive file there was an assessed liability and a levy source determined by the revenue_officer at the time the notice_of_intent_to_levy was issued to tp the notices required under sec_6330 were pro- vided to tp on the dates shown above in relation to the levy notice l-1058 11mr holguin represented ms holguin at the equivalent_hearing held on date the taxpayer responded by submitting a form request for a collection_due_process_hearing to the collection officer the taxpayer’s appeal was timely being mailed on 01-the taxpayer is entitled to judicial review both certified transcripts and non-literal transcripts were requested and reviewed by this a o copies of the certified transcripts were provided to the taxpayer a face to face cdp hearing was offered to tp the meeting was held on tp represented himself issues raised by the taxpayer in tp’s appeal request tp’s arguments were plentiful but without substance they were of the type described by the courts as frivolous tp disputes the receipt of an official notice_of_deficiency and other procedural errors based on tp’s personal views and conclusions of law in my opinion based on court decisions those arguments have no merit tp was provided copies of court cases attesting to the fact that the courts are tired of such arguments and could sanction tp if they were brought forth in a judicial hearing at the time of the conference tp did not make a claim he was an innocent spouse nor did tp provide any non-frivolous argument as to the steps taken by the collection_division to obtain payment tp did attempt to offer questions regarding procedures but such questions were generally frivolous and had no bearing on the outcome of the case tp did not suggest that he might become current in or correct his prior filings nor did tp suggest any collection alternatives my evaluation review of the information stated above and now present in the administrative file shows the requirements of all applicable laws and administrative procedures have been met assessments were properly made tp was billed for and did not pay amounts due the compliance division proceeded with enforced collection action and it appears they should be allowed to continue with the action balancing the need for efficient collection with tax- payer concerns given that no timely reasonable alternative to the proposed levy action has been suggested and that tp has not presented anything more than frivolous arguments in the matter it is my opinion that the proposed collec- tion action balances the government’s need for effi- cient collection with the taxpayer’s concern that any collection action be no more intrusive than necessary it is therefore concluded that the action should be allowed to continue on date respondent issued to ms holguin a decision letter concerning equivalent_hearing under sec_6320 and or decision letter that letter was not and did not purport to be a determination_letter an attachment to the decision letter stated in pertinent part the taxpayer responded to respondent’s date notice_of_intent_to_levy concerning ms holguin’s taxable years and by sub- mitting a form request for a collection_due_process_hearing to the collection officer the taxpayer’s appeal was not timely not being mailed until 01-the taxpayer is not entitled to judicial review respondent’s motion to dismiss for lack of jurisdiction as to ms holguin discussion our jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and a timely filed petition 116_tc_263 ms holguin was not entitled to an appeals_office hearing in the instant case that is because she did not timely request such a hearing within days from the date of respondent’s date notice_of_intent_to_levy concerning her taxable years and which notified her of her right to an appeals_office hearing see sec_6330 sec_301 c q a-c7 proced admin regs instead of an appeals_office hearing respondent held an equivalent_hearing with respect to respondent’s date notice_of_intent_to_levy concerning ms holguin’s taxable years and see sec_301_6330-1 proced admin regs consequently respondent issued a decision letter to ms holguin instead of a notice_of_determination id that letter was not and did not purport to be a determination under sec_6330 see eg moorhous v commissioner supra pincite we conclude that we do not have jurisdiction over ms holguindollar_figure see sec_6330 moorhous v commissioner supra we shall grant respondent’s motion to dismiss for lack of juris- diction as to ms holguin 12we note that petitioners do not object to the court’s granting respondent’s motion to dismiss for lack of jurisdiction as to ms holguin respondent’s motion for summary_judgment as to mr holguin the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion for summary_judgment as to mr holguin where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ attachment to their form_1040 petitioners’ attachment to their form_1040 petition- ers’ attachment to their form_1040 and petitioners’ attach- ment to form petitioners’ response to respondent’s motion for summary_judgment as to mr holguin petitioners’ response as to mr holguin contains statements contentions and arguments that the court finds to be frivolous and or groundlessdollar_figure 13the statements contentions and arguments set forth in petitioners’ response as to mr holguin are similar to the types of statements contentions and arguments set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by continued based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to mr holguin’s unpaid liabilities for and in respondent’s motion for summary_judgment as to mr holguin respondent requests that the court require mr holguin to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primar- ily for delay sec_6673 or that the taxpayer’s posi- tion in such a proceeding is frivolous or groundless sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such continued the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 actionsdollar_figure in the instant case mr holguin advances we believe primarily for delay frivolous and or groundless contentions arguments and requests thereby causing the court to waste its limited resources we shall impose a penalty on mr holguin pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion for summary_judgment as to mr holguin to reflect the foregoing an appropriate order granting respondent’s motion to dismiss for lack of jurisdiction and to strike as to petitioner sally a holguin will be issued and an order grant- ing respondent’s motion for summary_judgment and to impose a penalty under sec_6673 as to petitioner daniel holguin and decision as to him will be entered for respondent 14the record in this case reflects that the appeals officer gave mr holguin copies of court cases attesting to the fact that the courts are tired of such frivolous arguments and could sanction him
